DETAILED ACTION
This office action is in response to the amendments filed on June 30, 2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2018 is being considered by the examiner.
Acknowledgement
The amendments filed on 6/30/2022 have been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US 2015/0001503) in view Nozawa (WO 2018159002) and in further view of Hula (US 6,455,836).
With respect to Claim 1, Hirose shows (Fig. 4) most aspects of the current invention including an imaging apparatus comprising:
an image sensor including: 
a substrate (21); 
pixel electrodes (23) disposed on the substrate; 
a photoelectric conversion film (24) disposed on the pixel electrodes; 
a transparent electrode (25) disposed on the photoelectric conversion film;
the transparent electrode is made of a semiconductor (par 58)
Further, Hirose shows a connector (26) that is made of a metal or a metal nitride and including a first region in contact with the transparent electrode. However, Hirose does not show a circuit, a processor and a recording medium storing software, a control electrode disposed on the substrate, a connector electrically connects the control electrode to the transparent electrode, wherein the control electrode is configured to be connected to the circuit that applies a voltage to the photoelectric conversion film, and the software, when executed by the processor, causes the processor to cause the circuit to apply the voltage to the photoelectric conversion film within one frame period so that a sensitivity of the photoelectric conversion film is changed, the control electrode is made of a metal or a metal nitride, resistivity of the transparent electrode is higher than resistivity of the control electrode, the connector includes a first region and a second region, an area of the first region in direct contact with an upper surface of the transparent electrode, an area of the second region is in direct contact with the control electrode and the area of the first region is larger than the area of the second region.
On the other hand, Hula shows (Fig 1) an image sensor comprising a control electrode (15/16) disposed on the substrate, a connector (21) that is made of a metal or a metal nitride and electrically connects the control electrode to a transparent electrode (18), the connector includes a first region and a second region, an area of the first region in direct contact with an upper surface of the transparent electrode and an area of the second region is in direct contact with the control electrode, wherein an area of the first region is larger than an area of the second region
Further Hula teaches wherein the control electrode is made of a metal or metal nitride, wherein the transparent electrode is made of a transparent conductor, such as Indium Tin Oxide (ITO) (column 3 lines 31-33), and a resistivity of the transparent electrode is higher than resistivity of the control electrode.
Hula teaches doing so to obscure incident light from reaching optical sensors, and to provide an edge of the connector that defines the boundary region for dark current measurement, but also is the periphery of an optical aperture through which incident light reaches those optical sensors in the array thereof that may be used to form an actual image (column 3 lines 49-60).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have wherein a control electrode disposed on the substrate, a connector electrically connects the control electrode to the transparent electrode, the control electrode is made of a metal or a metal nitride, resistivity of the transparent electrode is higher than resistivity of the control electrode, the connector includes a first region and a second region, an area of the first region in direct contact with an upper surface of the transparent electrode, an area of the second region is in direct contact with the control electrode and the area of the first region is larger than the area of the second region in the device of Hirose to obscure incident light from reaching optical sensors, and to provide an edge of the connector that defines the boundary region for dark current measurement, but also is the periphery of an optical aperture through which incident light reaches those optical sensors in the array thereof that may be used to form an actual image.
However, Hula does not show a circuit, a processor and a recording medium storing software, wherein the control electrode is configured to be connected to the circuit that applies a voltage to the photoelectric conversion film, and the software, when executed by the processor, causes the processor to cause the circuit to apply the voltage to the photoelectric conversion film within one frame period so that a sensitivity of the photoelectric conversion film is changed.
On the other hand, Nozawa teaches (Fig. 7-8) an imaging apparatus comprising a circuit, a processor and a recording medium storing software (see Fig. 8 and par 103), wherein the control electrode is configured to be connected to the circuit that applies a voltage to the photoelectric conversion film, and the software, when executed by the processor, causes the processor to cause the circuit to apply the voltage to the photoelectric conversion film within one frame period so that a sensitivity of the photoelectric conversion film is changed (par 103 and 114). Furthermore, Fig 10 and par 113 discloses an example of a characteristic diagram of the relationship between the applied voltage and the sensitivity.
Nozawa teaches doing so to obtain an image obtained by adding signal charges obtained at different relative positions and different sensitivities while changing the relative positions of the plurality of pixel cells and the image of the subject and the sensitivity of the plurality of pixel cells which enables at least a part of the convolution operation processing to be executed in the image sensor, and thus the amount of calculation of the convolution processing can be reduced (par 15).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have wherein a circuit, a processor and a recording medium storing software, wherein the control electrode is configured to be connected to the circuit that applies a voltage to the photoelectric conversion film, and the software, when executed by the processor, causes the processor to cause the circuit to apply the voltage to the photoelectric conversion film within one frame period so that a sensitivity of the photoelectric conversion film is changed in the device of Hirose to obtain an image obtained by adding signal charges obtained at different relative positions and different sensitivities while changing the relative positions of the plurality of pixel cells and the image of the subject and the sensitivity of the plurality of pixel cells which enables at least a part of the convolution operation processing to be executed in the image sensor, and thus the amount of calculation of the convolution processing can be reduced.
With respect to Claim 5, Hula shows (Fig. 1) wherein the connector (21) includes a first position portion that is in contact with at least part of an outer circumference of the upper surface of the transparent electrode, and the first position portion includes at least part of the first region.
With respect to Claim 6, Hirose shows (Fig. 13) wherein the first position portion partially overlaps at least part of the pixel electrodes in plan view.
With respect to Claim 7, Hirose shows (Fig. 4) wherein the upper surface of the transparent electrode has a rectangular shape, and the first position portion is disposed along at least two sides of the rectangular shape.
With respect to Claim 8, Hula shows (Fig. 1) wherein the control electrode is disposed along only one of the at least two sides.
With respect to Claim 9, Hirose shows (Fig. 1) wherein the first position portion is disposed along four sides of the rectangular shape and is separated on one of the four sides.
With respect to Claim 10, Hirose shows (Fig. 1) wherein the first position portion is disposed continuously along four sides of the rectangular shape.
With respect to Claim 11, Hirose shows (Fig. 2) wherein the connector further includes a second position portion that is connected to the first position portion and covers a side surface of the transparent electrode, and the second position portion further covers a side surface of the photoelectric conversion film.
With respect to Claim 13, Hirose shows (Fig. 6) wherein the image sensor further includes a protective film (27) that covers the upper surface of the transparent electrode and a side surface of the transparent electrode and has an opening located above the upper surface of the transparent electrode, and the first position portion is in contact with the transparent electrode through the opening.

With respect to Claim 15, Nozawa teaches (Fig. 7-8) wherein the software, when executed by the processor, causes the processor  to cause the voltage applied to the photoelectric conversion film to change, and a change of the voltage applied to the photoelectric conversion film leads to a change of spectral sensitivity characteristics in the photoelectric conversion film (par 113-114).
With respect to Claim 16, Nozawa teaches (Fig. 7-8) wherein the software, when executed by the processor, causes the processor  to cause the circuit to apply the voltage, and the voltage leads to a sensitivity of the photoelectric conversion film to be reduced to zero (par 141).
With respect to Claim 17, Nozawa teaches (Fig. 7-8) wherein the circuit includes a voltage generation circuit, and the software, when executed by the processor, causes the processor to cause the voltage generation circuit to generate a first voltage at a first time and to generate a second voltage different from the first voltage at a second time different from the first time (par 76).
With respect to Claim 18, Hirose shows (Fig. 4) wherein the connector (26) consists of one selected from the group consisting of titanium, titanium nitride, aluminum, silicon and copper-doped aluminum, copper, gold, silver, nickel, cobalt, and an alloy of any of these materials (par 60).



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view Nozawa and in further view of Hula and in further view of Hula and Araki (US 2006/0118795).
With respect to Claim 2, Hirose shows (Fig. 4) most aspects of the current invention. However, Hirose does not show wherein the connector includes a first material portion made of a first material and a second material portion made of a second material having a work function different from a work function of the first material; the first material portion includes the first region; and the second material portion includes the second region.
On the other hand, Araki shows (Fig 1) an image sensor comprising a control electrode (220) disposed on the substrate, a connector (218) electrically connects the control electrode (220) to a transparent electrode (206), wherein the connector includes a first region and a second region and wherein the connector includes a first material portion (228) made of a first material and a second material portion (218) made of a second material having a work function different from a work function of the first material; the first material portion includes the first region; and the second material portion includes the second region. Araki teaches using the first material portion to enhance the driving durability (par 210).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have wherein the connector includes a first material portion made of a first material and a second material portion made of a second material having a work function different from a work function of the first material; the first material portion includes the first region; and the second material portion includes the second region in the device of Hirose using the first material portion to enhance the driving durability.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view Nozawa and in further view of Hula and Takimoto (US 2014/0353651).
With respect to Claim 12, Hirose shows (Fig. 4) most aspects of the current invention. However, Hirose does not show wherein the transparent electrode covers a side surface of the photoelectric conversion film.
On the other hand, Takimoto shows (Fig. 4 and 34-35) an image sensor comprising a photoelectric conversion film (17) disposed on a pixel electrodes (15a), a transparent electrode (18) disposed on the photoelectric conversion film, wherein the transparent electrode covers a side surface of the photoelectric conversion film (par 110).  Takimoto teaches doing so to suppress damage in the photoelectric conversion film (par 113).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have wherein the transparent electrode covers a side surface of the photoelectric conversion film in the device of Hirose to suppress damage in the photoelectric conversion film (par 113).
With respect to Claim 14, Hirose shows (Fig. 4) most aspects of the current invention. However, Hirose does not show wherein the image sensor further includes a protective film that covers an upper surface of the transparent electrode, a side surface of the transparent electrode, and the control electrode, the protective film has a first opening located above the transparent electrode and a second opening located above the control electrode, the connector is located on the protective film and covers the first opening and the second opening, the connector is in contact with the transparent electrode through the first opening, and the connector is in contact with the control electrode through the second opening.
On the other hand, Takimoto shows (Fig. 4 and 34-35) an image sensor comprising a photoelectric conversion film (17) disposed on a pixel electrodes (15a), a transparent electrode (18) disposed on the photoelectric conversion film, wherein the image sensor further includes a protective film (19) that covers an upper surface of the transparent electrode, a side surface of the transparent electrode, and a  control electrode (15b), the protective film has a first opening located above the transparent electrode and a second opening located above the control electrode, a connector (20) is located on the protective film and covers the first opening and the second opening, the connector is in contact with the transparent electrode through the first opening, and the connector is in contact with the control electrode through the second opening. Takimoto teaches doing so to suppress damage in the photoelectric conversion film (par 113).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have wherein the image sensor further includes a protective film that covers an upper surface of the transparent electrode, a side surface of the transparent electrode, and the control electrode, the protective film has a first opening located above the transparent electrode and a second opening located above the control electrode, the connector is located on the protective film and covers the first opening and the second opening, the connector is in contact with the transparent electrode through the first opening, and the connector is in contact with the control electrode through the second opening.
Claim Objections
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The amendments filed on 6/30/2022 with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The current office action is therefore final.
Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                
/Q. B./
Examiner, Art Unit 2814
/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814